              Case 19-30284-JCO         Doc 87     Filed 07/18/19     Page 1 of 12



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF FLORIDA
                                  NORTHERN DIVISION

    In re:                                                             Case No.: 19-30284-JCO
    BIG DOG II, LLC,                                                         Chapter 11
    Debtor.


                       MEMORANDUM OPINION AND ORDER
       DENYING CREDITOR BGVM FINANCE III, LLC’S MOTION TO DISMISS (DOC. 35)
     AND CONDITIONALLY DENYING CREDITOR BGVM FINANCE III, LLC’S MOTION FOR
                          RELIEF FROM STAY (DOC. 36)


        This matter came before the Court for a hearing on June 28, 2019, on Creditor BGVM

Finance III, LLC’s Motion to Dismiss and Motion for Relief from Stay (collectively “the Mo-

tions”) (Docs. 35, 36) and Debtor’s Response in Opposition thereto. (Docs. 45, 46). Appear-

ances were as noted on the record.

        This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §§ 1334 and 157, and

the order of reference of the District Court dated October 7, 1986. This is a core proceeding pur-

suant to 28 U.S.C. § 157(b)(2)(A), and (G), and the Court has authority to enter a final order.

        The Court has considered the record, the motions, responses, exhibits admitted into evi-

dence, and the testimony of the witnesses, as well as the arguments of counsel. The case was

well-presented by both sides. Having considered the foregoing, the Court finds that the Motion

to Dismiss is due to be DENIED. The Court further finds that the Motion for Relief from Stay is

CONDITIONALLY DENIED as explained in more detail below. The Court further finds as fol-

lows.

                                      FINDINGS OF FACT

        Big Dog II, LLC ("Debtor"), filed a Voluntary Petition for Relief ("Petition") on March

15, 2019 (the "Petition Date"), commencing this case. Prior to the hearing on this matter, the
              Case 19-30284-JCO          Doc 87       Filed 07/18/19    Page 2 of 12



parties filed a Joint Stipulation of Fact, (Doc. 74), which the Court adopts and sets out the rele-

vant portions herein below.

       BGVM is the owner and holder of various loan documents executed by Debtor, including

but not limited to, a promissory note executed on August 12, 2010 by Debtor ("Note"), which is

secured by a mortgage and security agreement executed contemporaneously therewith ("Mort-

gage") which encumbers the real property and improvements located at 654 Anchors Street NW,

Fort Walton Beach, Okaloosa County, Florida (the "Property"), as well as an Assignment of

Rents and Leases which further secures repayment of the indebtedness. The Debtor owns the

Property subject to the Mortgage held by BGVM. The Debtor is a single asset real estate debtor.

       On August 23, 2018, BGVM commenced a state court foreclosure action against Debtor

and its guarantors resulting in the case styled BGVM Finance III, LLC v. Big Dog II, LLC, et al.,

pending in the First Judicial Circuit in and for Okaloosa County, Florida ("State Court"), bearing

Case No. 2018 CA 003066 F (the "State Court Action").

       On October 25, 2018, the State Court entered its Order Granting BGVM's Motion to Di-

rect Rental Income Stream (the "Assignment of Rents Order") in the State Court Action, requir-

ing the tenant in the Property to pay rents directly to BGVM. Prior to the Petition Date, BGVM

was collecting the rents for the Property pursuant to the Assignment of Rents Order.

The Debtor and BGVM entered into a pre-petition Settlement Stipulation ("Stipulation") in the

State Court Action which provided that Debtor would pay the Debt, as defined in the Stipula-

tion, in full on or before March 18, 2019.

       In the event the Debtor failed to pay the Debt in full on or before March 18, 2019, the

Stipulation provided BGVM with the option of (a) submitting an Agreed Final Judgment of

Foreclosure to the State Court, in the form attached to the Stipulation, in the agreed amount of



                                                  2
              Case 19-30284-JCO          Doc 87       Filed 07/18/19   Page 3 of 12



$5,481,924.10, or (b) recording one or both of the quit claim deeds which were executed with

the Stipulation and escrowed with BGVM pending March 18, 2019.

       The Debtor filed its Petition three (3) days before the Debtor's obligations matured pur-

suant to the pre-petition Stipulation. The Debtor's filing of the Petition prevented BGVM from

moving forward with the agreed upon relief under the Stipulation. BGVM filed a secured proof

of claim in the amount of $5,682,215.17. (Claim 3-1).

       At the hearing, Fred Thomas testified as the corporate representative. Mr. Thomas is the

fifty percent owner of corporate Debtor, and is designated as the corporate representative. The

other owner is Nate Smith, and he is designated as the manager of the Debtor. The Debtor has

no employees.

       BAE Systems Technology Solutions & Services, Inc. ("BAE") is the only tenant on the

Property pursuant to a Commercial Lease Agreement dated December 15, 2016, which was

later amended in July of 2018. BAE leases approximately 82% of the available warehouse

space, leaving approximately 18% of the warehouse space on the Property vacant. Previously,

the Debtor leased the space to NJJ Power Services, LLC. In 2016, NJJ Power Services, LLC

defaulted on its lease, and failed to vacate the Property. It was necessary for the Debtor to file

suit and expend significant resources to evict the former tenant. This expense and correspond-

ing loss of income caused the Debtor to fall behind in payments and default on the Note. The

Debtor's current income is derived solely from the rent received from BAE. BAE has never de-

faulted under its lease terms and remains in good standing under the lease. Because BAE’s rent

payment is insufficient to service the debt on the Property, the members of Debtor have been

making up the shortfall. Mr. Thomas testified the Debtor’s Plan proposed that the members of




                                                  3
              Case 19-30284-JCO          Doc 87       Filed 07/18/19   Page 4 of 12



the Debtors would continue making up the shortfall. There was no testimony regarding the

members’ ability to continue making those payments.

       BGVM alleges that, among other things, Debtor’s “eleventh hour” filing for bankruptcy

evidences bad faith and requests dismissal for cause or relief from the stay for cause to pursue its

state court remedies on this basis. BGVM also asserts that Debtor’s inability to effectuate a con-

firmable plan within a reasonable time further supports its requests for relief.

       The Debtor opposes the requested relief on the grounds that it has an honest intention to

reorganize through the restructuring of its debts by reamortizing the debt owed to BGVM and

utilizing rents from BAE, its anchor tenant, as income to fund the plan. In support of this argu-

ment, Mr. Thomas testified that for approximately one year, the Debtor has been actively pursu-

ing refinancing of the BGVM debt with multiple banks. The only bank Mr. Thomas could spe-

cifically identify as being willing to consider refinancing with the Debtor was Centennial Bank.

Inexplicably, Mr. Thomas could not specifically state any other banks to which he and Nate

Smith had reached out or which had expressed a willingness to lend to the Debtor. Regardless,

Mr. Thomas testified with confidence that there was at least one bank with which refinancing

could occur within sixty days. Mr. Thomas further testified that the Property is insured.

       With regard to whether there is equity in the Property, Mr. Thomas testified that there is.

As part owner of the Property, he testified he believed the Property was worth roughly $6.4 mil-

lion, 1 and estimated the debt owed to BGVM to be between $5.4 and $5.6 million. Mr. Thomas




1
  The Court accepts Mr. Thomas’s testimony pursuant to Rule 701 of the Federal Rules of Evi-
dence regarding opinion testimony of a lay witness. Testimony presented pursuant to Rule 701
is acceptable where it is rationally based on the witness’s perception, helpful to clearly under-
standing the witness’s testimony or to determine a fact in issue, and not based on scientific, tech-
nical, or other specialized knowledge within the scope of Rule 702 of the Federal Rules of Evi-
dence regarding expert witnesses. Any flaws in the lay testimony go toward the weight of the
                                                  4
                Case 19-30284-JCO        Doc 87       Filed 07/18/19   Page 5 of 12



did not know at what rate interest was accruing, and no evidence was otherwise presented by ei-

ther party as to whether interest was accruing at the contract rate or the default rate. Mr. Thomas

also testified that the Property had been on the market for approximately two years, with a listed

sales price of $6.7 million. Mr. Thomas admitted that no offers over $5.5 million have been pre-

sented.

          In support of a $6.57 million valuation, the Debtor called expert witness Walter Humph-

rey to testify. Mr. Humphrey is a state-certified General Real Estate Appraiser in the local Fort

Walton Beach area. According to his Appraisal Report, Mr. Humphrey was hired by Debtor’s

counsel to appraise the market value of the Property for use in bankruptcy proceedings.

(Debtor’s Exhibit 1). At the time Mr. Humphrey appraised the Property, it had been listed for

sale for two years. Mr. Humphrey used a variety of valuation methods to arrive at his $6.57 mil-

lion valuation. First, he used the sales comparison approach based on three different comps, all

of which were local, smaller than the subject Property, and in close proximity thereto. The com-

parable properties had a range of $50.82-$60.98 per square foot, and Mr. Humphrey admitted un-

der cross examination that smaller properties sell for more per square foot than larger properties,

even when the amenities are largely the same or similar. Despite the subject Property being

larger in square footage than the comparable properties, Mr. Humphrey applied a $60.00 per

square foot calculation rendering a market value of $6.85 million under the sales comparison ap-

proach. Next, Mr. Humphrey utilized the Direct Capitalization Method under the income ap-

proach to conclude that the Property has a value of $6,565,000.00. In order to calculate the di-




testimony rather than its admissibility. In re Ward, 2017 WL 3084381 (Bankr. E.D. N.C. July
19, 2017).
                                                  5
              Case 19-30284-JCO          Doc 87       Filed 07/18/19   Page 6 of 12



rect capitalization rate, Mr. Humphrey applied two sub-methods: the capitalization rate estima-

tion and the band of investment estimation. For each estimation, Mr. Humphrey used different

mortgage constants resulting in two different values. He testified that the reason for using differ-

ent constants was to create a range of values for the Property, which he stated was representative

of what a bank may see if they performed this calculation themselves, even though ordinarily,

the same mortgage constant would be used under both estimations. (See Debtor’s Ex. 1 at 45-

46).

       On cross examination by counsel for BGVM, Mr. Humphrey admitted that he had been

disciplined regarding a violation of competency under the USPAP rules governing appraising

ethics. He could not recall whether his expert testimony had been stricken from the record of

court proceedings in the past due to his conduct violations, but asserted that his appraising cre-

dentials had been reinstated without restriction after the disciplinary period was complete.

       To dispute the Debtor’s valuation, BGVM put on their own expert witness, Brent Scott.

Mr. Scott is a Vice President for the Florida Caribbean Region of CBRE Valuation and Advisory

Services. Mr. Scott utilized the sales comparison approach to reach the conclusion that the Prop-

erty has a value of $5.4 million. Mr. Scott compared eight similar properties geographically di-

verse but similar in condition, square footage, and tenant desirability. He adjusted each compa-

rable property upward or downward depending on its pros and cons, concluding that the subject

Property has an average value of $46.385 per square foot or $5,300,000.00. (Doc. 72 at 60). Mr.

Scott also utilized the Direct Capitalization Method under the income approach, which calculates

value based on the net income, risk, and overall income capabilities of the subject Property.

Considering these factors, Mr. Scott concluded that the subject Property had a range of compara-




                                                  6
              Case 19-30284-JCO          Doc 87       Filed 07/18/19   Page 7 of 12



ble capitalization rates between 7.74% and 8.43%. As part of his appraisal, Mr. Scott inter-

viewed a regional broker who concluded that due to the short remaining lease term 2 with the

Debtor’s anchor tenant, above market rents and larger size of the subject, a capitalization rate

around 8.75% to 9.25% would be reasonable for the subject property. Based on this, Mr. Scott

used a 9% overall capitalization rate resulting in an as is value of $48.28 per square foot or

$5,450,000.00.

    The Court found all the witnesses to be credible, honest, and forthright. There was considera-

ble agreement between the parties about many of the facts regarding the Property, and, by and

large, the only glaring contradiction in the testimony was each appraiser’s opinion on the appro-

priate properties to be used as comparables, the proper constant to be used in the income ap-

proach, and the proper adjustments per square foot of the comparable properties. This Court felt

each party presented its case fully and provided the Court with enough information that the Prop-

erty can be valued for purposes of BGVM’s Motion for Relief from Stay.

                                    CONCLUSIONS OF LAW

    BGVM seeks relief from the stay under Section 362(d)(1) for “cause” alleging that BGVM is

not adequately protected, and under (d)(2) for “cause” because the Debtor lacks equity in the

Property and the Property is not necessary to an effective reorganization. “‘Cause’ is a broad

and flexible concept which permits a bankruptcy court, as a court of equity, to respond to inher-

ently fact-sensitive situations.” In re Indian River Estates, Inc., 293 B.R. 429 (Bankr. N.D. Ohio

2002). Thus, whether cause exists to grant the requested relief is determined by the court “on a




2
  Though the remaining lease term for the anchor tenant is short, the fact that the tenant was per-
mitted to use its monthly rent payments to improve the Property for its manufacturing needs
leads the Court to conclude that it is more likely than not that the tenant intends to remain in the
Property beyond when the current lease term expires.
                                                  7
               Case 19-30284-JCO           Doc 87       Filed 07/18/19    Page 8 of 12



case-by-case basis” and further “may be reversed only upon a showing of abuse of discretion.”

See In re Bryan Road, LLC, 382 B.R. 844 (Bankr. S.D. Fla.2008) (citing, In re Dixie Broad., Inc,

871 F.2d 1023, 1026 (11th Cir. 1989); See also, e.g., In re Jefferson County, Alabama, 484 BR.

427 (Bankr. N.D. Ala. 2012).

        Here, regarding relief from stay for lack of adequate protection, a creditor must demon-

strate that it is entitled to “adequate protection as a condition to the continuation of the automatic

stay to compensate or protect the creditor from a decrease or threatened decrease in the value of

the estate’s interest in property that is the creditor’s collateral as a result of the automatic stay.”

In re Young, 2011 WL 3799245, at *7 (Bankr. D.N.M. Aug. 29, 2011).

                A decline in the value of the estate's interest in property that is the
                creditor's collateral, which entitles the creditor to adequate protec-
                tion, can result from such causes as a decline in the market value of
                the collateral, non-payment of interest accruing on a senior lien, or
                nonpayment of property taxes having priority over the creditor's
                lien. A threatened decline in the value of a creditor's collateral enti-
                tling the creditor to adequate protection can occur, for example,
                from lack of insurance, failure to maintain the collateral, failure to
                permit periodic inspections, or a failure to report information af-
                fecting the collateral. If a secured creditor has a security cushion
                sufficient to protect it from the declining value of its collat-
                eral, then the security cushion may provide adequate protection for
                the declining value. What constitutes adequate protection is a ques-
                tion of fact to be determined on a case-by-case basis.

Id.

        Prevailing case law holds that, if an equity cushion is sufficient in amount to protect the

secured creditor from post-petition depreciation of the value of its interest in the collateral, the

equity cushion is said to provide sufficient adequate protection to the secured creditor. See In re

Mellor, 734 F.2d 1396, 1400 n. 2 (9th Cir. 1984).




                                                    8
               Case 19-30284-JCO          Doc 87       Filed 07/18/19    Page 9 of 12



         The mere existence of an equity cushion does not constitute adequate protection per se,

however. The critical question in this case is, what amount of equity cushion is sufficient to pre-

serve the status quo? A detailed review of the relevant case law indicates that generally, a 20%

or greater equity cushion is deemed sufficient by the courts. See In re Senior Care Properties,

Inc., 137 B.R. 527, 528-29 (Bankr. N.D. Fla. Feb. 25, 1992)(analyzing the sufficiency of various

equity cushions). An equity cushion of 0% to 11% has generally been held to be insufficient,

and case law is divided on whether a cushion of 12% to 20% constitutes adequate protection. In

re James River Assocs., 148 B.R. 790, 796 (E.D. Va. 1992).

         In order to determine the equity cushion, the Court must settle on a value for the Prop-

erty. The parties each submitted appraisals of the Property and presented expert testimony as to

the value thereof. “The valuation of property is an inexact science and whatever method is used

will be only an approximation and variance of opinion by two individuals does not establish a

mistake in either.” In re Gustav Schaefer Co., 102 F.2d 237 (6th Cir. 1939). “[V]aluation is ulti-

mately the opinion of a particular appraiser and, as such, the weight to be accorded the opinion

rests upon a number of factors frequently used by courts in evaluating appraisal testimony. A

nonexclusive listing of these factors includes: the appraiser's education, training, experience, fa-

miliarity with the subject of the appraisal, manner of conducting the appraisal, testimony on di-

rect examination, testimony on cross-examination, and overall ability to substantiate the basis for

the valuation presented. In re Creekside Sr. Apartments, LP, 477 B.R. 40, 61 (B.A.P. 6th Cir.

2012).

         The Court is “not bound to accept the values contained in the parties' appraisals; rather, it

may form its own opinion of the value of the subject property . . . .” In re Smith, 267 B.R. 568,




                                                   9
              Case 19-30284-JCO          Doc 87     Filed 07/18/19     Page 10 of 12



572–73 (Bankr. S.D. Ohio 2001). In forming its own opinion, the Court must weigh the evi-

dence presented in support of each party’s proposed valuation and may arrive at a different value

than any of the valuations presented. Id.

                                            Application

       This Court has considered the experience, methodology and demerits of each of the par-

ties’ appraisers. Each appraiser’s testimony demonstrated that their appraisal methodology was a

scientific way of coming up with an estimate of value. Nevertheless, they are each still esti-

mates. Because Mr. Humphrey used different mortgage constants (when the industry standard

requires the constant to remain the same) in his income approach, his valuation resulted in a

range of values, which the Court found less reliable. Therefore, the Court applies more weight to

BGVM’s valuation of the property than to Debtor’s valuation.

       Using the debt amount in BGVM’s proof of claim, which is in line with the upper end of

what Mr. Thomas testified the Debtor owes BGVM, and BGVM’s fair market value of

$5,450,000, the Debtor would have no equity in the Property. Using the Debtor’s fair market

value calculation of $6,565,000, the Debtor would have a 14.69% equity cushion, which is still

below the preferred 20% cushion relied upon by most courts. Having considered the two ap-

praisals and after giving them the appropriate evidentiary weight, the Court began with BGVM’s

valuation and has factored in Mr. Thomas’s testimony regarding the anchor tenant’s recent im-

provement to the Property for its manufacturing needs, and his further testimony that the Debtor

had just received a letter of intent to lease out the remainder of the Property to an additional ten-

ant. After these positive adjustments, the Court finds the value of the Property to be approxi-

mately $5,896,000.00. The Court’s valuation results in a small equity cushion of 3.62%.




                                                  10
             Case 19-30284-JCO          Doc 87     Filed 07/18/19     Page 11 of 12



       Whether an equity cushion is sufficient to adequately protect a creditor's interest should

be determined on a case by case basis after consideration of all relevant facts rather than by me-

chanical application of a formula. Mr. Thomas testified that the roof needs repairing, there is a

sinkhole in the parking lot that needs to be addressed, and four of the twelve air conditioning

units on site need to be serviced or replaced. The parties have agreed that the Debtor may use

current rental income from the Property to pay for necessary maintenance, and the Debtor has

used that income to replace eight of the twelve air conditioning units. The Debtor’s need to use

current rental income to do required maintenance and the lack of a maintenance reserve fund,

combined with Mr. Thomas’ testimony that the members of the Debtor are currently having to

cover the payment shortfall on the Note, causes the Court to question the Debtor’s ability to

properly fund the regular maintenance of the Property going forward. See In re Inwood Heights

Housing Development Fund Corp., 2011 WL 3793324, *4 (Bankr. S.D.N.Y. Aug. 25, 2011)(“the

requirement that [the debtor] maintain replacement and operating reserves is important, because

these coffers are what the [debtor] is supposed to use to fund maintenance and repairs of the

Property.”). Mr. Thomas also testified that the quarterly sales tax has not been timely paid, nor

have the property taxes been timely paid, which threaten BGVM’s status as a priority lien holder.

Given these facts, the Court finds that, regardless of whether there is a 3% equity cushion or a

14% equity cushion, BGVM is not adequately protected. However, the Court found credible Mr.

Thomas’s assertions that the Property could be refinanced quickly. Consequently, the Court is

inclined to allow the Debtor ninety days to complete refinancing as long as BGVM can be ade-

quately protected in the interim. To do so, it will be necessary for the Debtor to continue making

adequate protection payments to BGVM while it seeks refinancing. Mr. Thomas testified that




                                                 11
              Case 19-30284-JCO         Doc 87      Filed 07/18/19     Page 12 of 12



the Property is insured, which lends further assurance to the Court that BGVM will not be

harmed by giving the Debtor additional time to refinance.

       Based on the foregoing, this Court finds that the Motion for Relief from Stay is condi-

tionally DENIED at this time; however, the stay SHALL lift ninety (90) days from the date of

this Order without further hearing or order from this Court if the Debtor has not completed refi-

nancing and paid off BGVM by that time. In the interim, the Debtor shall make monthly ade-

quate protection payments to BGVM in the amount equal to interest at the applicable nondefault

contract rate of interest on the value of the creditor’s interest in the Property which is evidenced

by the Proof of Claim filed by BVGM.

       The parties are ORDERED to proceed in good faith with each other, and BGVM is

ORDERED to cooperate with the Debtor’s refinancing efforts, supplying a payoff amount and

any other documentation necessary for Debtor to complete the refinance process. Failure to pro-

ceed in good faith by either party shall be brought to the Court’s attention by way of a motion for

sanctions.

       BGVM’s Motion to Dismiss is DENIED without prejudice at this time.

Dated: July 18, 2019




Attorney for BGVM Finance III, LLC is directed to serve a copy of this Order on interested par-
ties and file a certificate of service within 3 business days of entry of the Order.




                                                 12
